Title: From John Quincy Adams to George Washington Adams, 4 October 1826
From: Adams, John Quincy,Quincy, Josiah, III
To: Adams, George Washington


				
					Draft of a Power of Attorney from J. Q. Adams and J Quincy. Executors of the last Will of John Adams, to George Washington Adams.
					4th. October 1826.
				
				Know all men by these Presents that We John Quincy Adams of Boston in the County of Suffolk and Commonwealth of Massachusetts Esquire and Josiah Quincy also of said Boston Esquire Executors of the last Will and Testament of John Adams late of Quincy in the County of Norfolk Doctor of Laws, deceased have constituted and by these Presents do, constitute George Washington Adams of Boston aforesaid our Attorney for us and in our name and stead in the capacity aforesaid to ask, demand, recover, and receive from all and every person or persons whomsoever the same shall or may concern, all and singular sums of money, debts goods and effects whatsoever and wheresoever they may be found due payable or in any way belonging to the said deceased in his lifetime and to us in the capacity aforesaid and in our name to give receipts and discharges for the same: To pay whatever may be found legally due from said Estate to any person or persons whatsoever and take discharges for the same: To settle with the Heirs and Devisees of the deceased for their respective devizes shares or proportions of said Estate and to pay and assign to them whatever may be by the Will of said deceased or legally coming to them respectively: To commence and prosecute to final judgment and execution shall judge necessary or proper to commence against any person or persons, and to reply to and defend any cause or action that may by any person or persons be brought against us in the capacity aforesaid, relating to or concerning said Will or Estate or the settlement thereof; and for those purposes to appear for and represent us before any Judge or Court before whom any such cause or action may be brought or pending: To submit any matter in dispute to Reference or Arbitration; and to settle an account or accounts with the Judge or any Court of Probate of all his proceedings herein And generally to take and use all due means for the execution of the said Will and settlement of the Estate aforesaid according to the same and to the Laws of the Commonwealth; and in the premises to act, transact, determine and accomplish whatever we ourselves could, might, or ought, as fully and effectually to all intents and purposes as though we were personally present, although the matter should require more special authority than is herein comprised, and to substitute and appoint one or more attornies under him, if he shall judge it necessary: Hereby ratifying and confirming whatever our said Attorney or his substitutes shall lawfully do or cause to be done in and about the premises by virtue of these PresentsIn Testimony whereof We have hereunto set our hands and seals this ——— day of ——— in the year of our Lord One thousand and eight hundred and twenty six
				
					
				
				
			